DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186).

Regarding claim 1, Kamal discloses a method for data collection in an industrial environment having self-organization functionality (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operation of nanosensors), the method comprising:

self-organizing a collection operation of sensors that provide the plurality of sensor inputs (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operations of the nanosensors), wherein the collection operation of sensors that provide the plurality of sensor inputs includes receiving instructions directing a mobile data collector unit to operate sensors at a target (see paragraphs 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot), wherein at least one of the plurality of sensors is arranged in the mobile data collector unit (see paragraphs 0080 and 0081: nanorobot has onboard sensors);
transmitting a communication to one or more other mobile data collector units regarding the instructions (see paragraphs 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer), 
self-organizing a distribution of the mobile data collector unit and the one or more other mobile data collector units at the target (see paragraphs 0130-0131: nanorobot control computer is a machine that implements functions, including directing nanorobot, i.e. self-organizes the distribution of the mobile data collectors); 
wherein self-organizing the distribution comprises proposing a target location for the mobile data collector unit and transmitting the target location to at least one of the 
receiving confirmation that there is no contention for the target location (see paragraphs 0080, 0131, and 0132: computer 126 can then determine whether the nanorobot 114 is moving in the correct direction 312, such as towards a predetermined area of interest, if so, the computer will allow the nanorobot to keep going, receiving data that robot is on the right path falls under the broad scope of receiving a confirmation that there is no contention for the target location);
directing the mobile data collector unit to the target location (see paragraphs 0080 and 0131-0132: robot keeps going if confirmation that it’s on the right path, robot is directed to the target location); and 
collecting sensor data at the target location from the mobile data collector unit (see paragraphs 0080 and 0131).

Kamal does not expressly disclose sampling data received from the plurality of sensor inputs. 

Samuel discloses analyzing a plurality of sensor inputs and sampling data received from the plurality of sensor inputs (see paragraph 0021: sampling block collects and stores signal samples, either as raw data or as derived values obtained by the processor from the raw data). 


Regarding claim 5, Kamal, previously modified by Samuel, further discloses wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target comprises proposing a target location for the mobile data collector unit and transmitting the target location to at least one of the one or more other mobile data collector units (see paragraph 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer);
proposing a target location for the mobile data collector unit (see paragraph 0132: proposing a change of direction if it is determined that the nanorobot is not moving in the right direction);
transmitting the target location to at least one of the one or more other mobile data collector units (see paragraph 0132: sending the change in direction to the nanorobot);
	receiving a proposal for a new target location and directing the mobile data collector unit to the new target location (see paragraph 0132: nanorobot receives new direction instructions and changes direction); and


Regarding claim 7, Kamal, previously modified by Samuel, further discloses wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target comprises determining one or more types of the sensors to operate at the target (see paragraph 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots, one type of sensor, to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer); 
receiving confirmation that there is no contention for the one or more types of sensors (see paragraphs 0080, 0131 and 0132: computer 126 can then determine whether the nanorobot 114 is moving in the correct direction 312, such as towards a predetermined area of interest, if so, the computer will allow the nanorobot to keep going, receiving data that robot is on the right path falls under the broad scope of receiving a confirmation that there is no contention for the target location); 
directing the mobile data collector unit to operate the one or more types of sensors at the target (see paragraphs 0080 and 0131-0132: robot keeps going); and
collecting sensor data from the one or more types of sensors at the target from the mobile data collector unit (see paragraphs 0080 and 0131).

Regarding claim 12, Kamal, previously modified by Samuel, further discloses wherein the one or more types of sensors are configured to sense at least one of an operational mode, a fault mode or a health status of the industrial environment (see paragraphs 0087-0088 and 0136: analyzing a plurality of parameters relating to the health status of the formation/industrial environment).

Regarding claim 13, Kamal, previously modified by Samuel, further discloses interpreting the collected sensor data from the one or more types of sensors (see paragraphs 0087-0088: sensor data is used in the evaluation of a plurality of parameters associated with the formation, i.e. evaluates/interprets such data from the sensor data).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186) and Sinyavskiy (US 2018/0281191).

Regarding claim 2, Kamal and Samuel do not expressly disclose wherein the self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target comprises utilizing a machine learning algorithm to determine a respective target location for each of the mobile data collector units.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel with the teachings of Sinyavskiy, i.e. using machine learning to improve the movements of the mobile robots, for the advantageous benefit of optimizing the mapping process of the subsurface formation. 

Regarding claim 3, Kamal, previously modified by Samuel and Sinyavskiy, further discloses wherein the algorithm, i.e. previously modified machine learning algorithm, utilizes one or more of a plurality of features to determine the respective target locations, the plurality of features comprising: battery life of the mobile data collector units, a type of the target being sensed, a type of signal being sensed, a size of the target, a number of mobile data collector units needed to cover the target, a number of data points needed for the target, a success in prior accomplishment of signal capture, information received from a headquarters from which the instructions are received, and historical information regarding the sensors operated at the target (see paragraph 0040, 0098, and 0137-0138: instructions related to the movement locations/target locations of the nanorobot is dependent upon the size of the target/type .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186) and Gilberton (US 2003/0174681).

Regarding claims 14-16, Kamal and Samuel do not expressly disclose receiving a signal relating to at least one condition of the industrial environment; and based on the signal, changing at least one of the plurality of sensor inputs analyzed and a frequency of sampling; and 
wherein the at least one condition of the industrial environment is a signal-to-noise ratio of the sampled data/wherein the at least one condition of the industrial environment is a transmission condition.

Gilberton discloses a wireless sensor network that includes receiving a signal relating to at least one condition of the environment and based on the signal, changing at least one of the plurality of sensor inputs analyzed and a frequency of sampling (see Abstract and paragraph 0037: wireless sensor network that adjusts sampling rate based upon received SNR); and 
wherein the at least one condition of the environment is a signal-to-noise ratio of the sampled data/wherein the at least one condition of the environment is a transmission condition (see Abstract and paragraph 0037: wireless sensor network that 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel with the teachings of Gilberton, i.e. adjusting the sampling rate in the wireless communication devices, for the advantageous benefit of improving the accuracy of the communication network when the SNR increases. Once modified, monitoring the SNR between the wireless communication devices of Kamal, the modification would result in monitoring the SNR/a condition of the industrial environment as the communication system of Kamal is in an industrial environment. 

Claims 6, 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186) and Baroudi (US 2018/0059685).

Regarding claim 6, Kamal discloses wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target comprises proposing a target location and a new target location for the mobile data collector unit (see paragraph 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot via transmission from nanorobot control computer; and see paragraphs 0080, 0131, and 0132: collecting data in the predetermined area of interest);

collecting sensor data at the new target location from the mobile data collector unit (see paragraphs 0080, 0131, and 0132: collecting data in the predetermined area of interest).

Kamal and Samuel do not expressly disclose determining that at least one of the one or more other mobile data collector units is at or moving to the target location;
determining a new target location based on the at least one of the one or more other mobile data collector units being at or moving to the target location;

Baroudi discloses a method of coordinating mobile robots that includes determining that at least one of the one or more other mobile data collector units is at or moving to the target location (see paragraph 0042: robot receives a rejection message to indicate that another robot is already associated with a particular location/landmark); and 
determining a new target location based on the at least one of the one or more other mobile data collector units being at or moving to the target location (see paragraph 0046: algorithm discloses computing a new location based on the previously discussed rejection).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel with the teachings of Baroudi, i.e. 

Regarding claim 8, Kamal discloses a method for data collection in an industrial environment having selforganization functionality (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operation of nanosensors), the method comprising:
analyzing a plurality of sensor inputs (see Figs. 7 and 10 and paragraphs 0080, 0086-0091: discloses analyzing a plurality of sensor inputs when evaluating various downhole properties and location of the sensing robot);
self-organizing a collection operation of sensors that provide the plurality of sensor inputs (see Abstract, Figs. 1 and 10, and paragraphs 0028, 0080, 0111, and 0131: discusses a system that involves self-organization functionality in relation to the control and data collection operations of the nanosensors), wherein the collection operation of sensors that provides the plurality of sensor inputs comprises receiving instructions directing a mobile data collector unit to operate sensors at a target location (see paragraph 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, instructions received by nanorobot), wherein at least one of the sensors is arranged in the mobile data collector unit (see paragraph 0080 and 0081: nanorobot has onboard sensors);

self-organizing a distribution of the mobile data collector unit and the one or more other mobile data collector units at the target location (see paragraph 0080, and 0130-0131: nanorobot control computer is a machine that implements functions, including directing nanorobot, i.e. self-organizes the distribution of the mobile data collectors, directing the nanorobot to the target location involves determing the type of sensor to operate at the target location), 
wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target location comprises determining one or more types of the sensors to operate at the target location (see paragraph 0028, 0080, 0111, and 0124: nanorobot control computer instructs the nanorobots to move to specific location, nanorobot is a type of sensor); 
receiving confirmation that there is no contention for the one or more types of sensors (see paragraphs 0080, 0131, and 0132: computer 126 can then determine whether the nanorobot 114 is moving in the correct direction 312, such as towards a predetermined area of interest, if so, the computer will allow the nanorobot to keep going, receiving data that robot is on the right path falls under the broad scope of receiving a confirmation that there is no contention for the target location);

collecting sensor data from the one or more types of sensors at the target location from the mobile data collector unit (see paragraphs 0080 and 0131).

Kamal does not expressly disclose sampling data received from the plurality of sensor inputs;
transmitting the one or more types of the sensors to at least one of the one or more other mobile data collector units;
receiving a proposal for a new one or more types of the sensors; 
directing the mobile data collector unit to operate the new one or more types of sensors at the target location; and 
collecting sensor data from the new one or more types of sensors at the target location from the mobile data collector unit. 

Samuel discloses analyzing a plurality of sensor inputs and sampling data received from the plurality of sensor inputs (see paragraph 0021: sampling block collects and stores signal samples, either as raw data or as derived values obtained by the processor from the raw data). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal with the teachings of Samuel, i.e. using a sampling 

Kamal and Samuel do not expressly disclose transmitting the one or more types of the sensors to at least one of the one or more other mobile data collector units;
receiving a proposal for a new one or more types of the sensors; 
directing the mobile data collector unit to operate the new one or more types of sensors at the target location; and 
collecting sensor data from the new one or more types of sensors at the target location from the mobile data collector unit. 

Baroudi discloses a method of deploying mobile sensors that includes transmitting the one or more types of the sensors to at least one of the one or more other mobile data collector units (see paragraphs 0024 and 0046: robot R sends a neighboring position inquiry message and receives a position reply message from robots, robots includes a sensor, i.e. robot is a sensor, as such the reply is an indication of one type of sensor indicated in the transmission);
receiving a proposal for a new one or more types of the sensors (see paragraphs 0024, 0042, and 0046: algorithm includes receiving a demand request in relation to a particular robot/sensor need at a particular landmark); 
directing the mobile data collector unit to operate the new one or more types of sensors at the target location (see paragraphs 0024, 0042, and 0046: upon confirmation of association, robot is directed to move to the designated landmark location); and 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel with the teachings of Baroudi, i.e. communicating with other mobile sensor unit when direction the movement of the mobile robots, for the advantageous benefit of sensing the nanosensors to particular location that require an increase in demand of the sensors, i.e. areas in the map where the density of measurement points is lower than required to generate a map or where fluid movement in the formation is a greater interest. 

Regarding claim 9, Kamal and Samuel do not expressly disclose wherein the method includes determining one or more types of the sensors to operate at the target location; 
determining that at least one of the one or more other mobile data collector units is operating or can operate the one or more types of the sensors at the target location;
determining a new one or more types of the sensors based on the at least one of the one or more other mobile data collector units operating or being capable of operating the type of the sensors at the target location;
directing the mobile data collector unit to operate the new one or more types of sensors at the target location; and
collecting sensor data from the new one or more types of sensors at the target location from the mobile data collector unit.

determining that at least one of the one or more other mobile data collector units is operating or can operate the one or more types of the sensors at the target location (see paragraphs 0024, 0042, and 0046: discusses identifying unassigned sensor, i.e. sensors that can operate at the target location; also assigned sensors are mobile data collectors that are/is operating at the landmark);
determining a new one or more types of the sensors based on the at least one of the one or more other mobile data collector units operating or being capable of operating the type of the sensors at the target location (see paragraphs 0024, 0042, and 0046: discusses relocating unassigned sensors to landmarks with demand, i.e. providing new sensors to a landmark based on the available unassigned sensor nodes);
directing the mobile data collector unit to operate the new one or more types of sensors at the target location (see paragraphs 0024, 0042, and 0046: upon confirmation of association, robot is directed to move to the designated landmark location); and
collecting sensor data from the new one or more types of sensors at the target location from the mobile data collector unit (see paragraphs 0024 and 0034: robots have sensor for monitoring a specific phenomena).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel with the teachings of Baroudi, i.e. communicating with other mobile sensor unit when direction the movement of the mobile robots, for the advantageous benefit of sensing the nanosensors to particular 

Regarding claim 17, Kamal, previously modified by Samuel and Baroudi, further discloses wherein the one or more types of sensors are configured to sense at least one of an operational mode, a fault mode or a health status of the industrial environment (see paragraphs 0087-0088 and 0136: analyzing a plurality of parameters relating to the health status of the formation/industrial environment).

Regarding claim 18, Kamal, previously modified by Samuel and Baroudi, further discloses interpreting the collected sensor data from the one or more types of sensors (see paragraphs 0087-0088: sensor data is used in the evaluation of a plurality of parameters associated with the formation, i.e. evaluates/interprets such data from the sensor data).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186), Baroudi (US 2018/0059685), and Roselin (Energy Balanced Dynamic Deployment Optimization to Enhance Reliable Lifetime of Wireless Sensor Network).


Regarding claims 10 and 11, Kamal, Samuel and Baroudi do not expressly disclose wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target location comprises utilizing a swarm optimization algorithm to allocate areas of sensor responsibility amongst the mobile data collector unit and the one or more other mobile data collector units; and wherein the swarm optimization algorithm is one or more types of Genetic Algorithms (GA), Ant Colony Optimization (ACO), Particle Swarm Optimization (PSO), Differential Evolution (DE), Artificial Bee Colony (ABC), Glowworm Swarm Optimization (GSO), and Cuckoo Search Algorithm (CSA), Genetic Programming (GP), Evolution Strategy (ES), Evolutionary Programming (EP), Firefly Algorithm (FA), Bat Algorithm (BA) and Grey Wolf Optimizer (GWO).

Roselin discloses wherein self-organizing the distribution of the mobile data collector unit and the one or more other mobile data collector units at the target location comprises utilizing a swarm optimization algorithm to allocate areas of sensor responsibility amongst the mobile data collector unit and the one or more other mobile data collector units; and wherein the swarm optimization algorithm is one or more types of Genetic Algorithms (GA), Ant Colony Optimization (ACO), Particle Swarm Optimization (PSO), Differential Evolution (DE), Artificial Bee Colony (ABC), Glowworm Swarm Optimization (GSO), and Cuckoo Search Algorithm (CSA), Genetic Programming (GP), Evolution Strategy (ES), Evolutionary Programming (EP), Firefly Algorithm (FA), Bat Algorithm (BA) and Grey Wolf Optimizer (GWO) (see Abstract and page 3451 4th paragraph: partial swarm optimization).
. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamal (US 2010/0268470) in view of Samuel (US 2017/0284186), Baroudi (US 2018/0059685), and Gilberton (US 2003/0174681).

Regarding claim 19 and 20, Kamal, Samuel and Baroudi do not expressly disclose receiving a signal relating to at least one condition of the industrial environment; and based on the signal, changing at least one of the plurality of sensor inputs analyzed and a frequency of sampling; and 
wherein the at least one condition of the industrial environment is a signal-to-noise ratio of the sampled data.

Gilberton discloses a wireless sensor network that includes disclose receiving a signal relating to at least one condition of the environment and based on the signal, changing at least one of the plurality of sensor inputs analyzed and a frequency of sampling (see Abstract and paragraph 0037: wireless sensor network that adjusts sampling rate based upon received SNR); and 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kamal in view of Samuel and Baroudi with the teachings of Gilberton, i.e. adjusting the sampling rate in the wireless communication devices, for the advantageous benefit of improving the accuracy of the communication network when the SNR increases. Once modified, monitoring the SNR between the wireless communication devices of Kamal, the modification would result in monitoring the SNR/a condition of the industrial environment as the communication system of Kamal is in an industrial environment. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 9,403,279) discloses a robotic system with verbal interaction and Postrel (US 2016/0328979) discloses a drone traffic management system that both relate to communicating a conflict between sensors. This is believed to be relevant to the applicant’s disclosure in case the applicant seeks to further narrow the recited contention in the claimed invention.  



Response to Arguments
Applicant’s arguments filed 5/10/2021 have been fully considered. 

Applicant argues, in relation to the amendments to the independent claims, as well as dependent claim 7, that Kamal fails to teach or suggest a contention for the target location. Applicant argues that an indication that the robot is moving on the right path is not reflective of contention for the target location. The examiner respectfully disagrees. 
In relation to the communication, after receiving an instruction, the sensor communication back to the control computer either indicates that the nanorobot is on the right path or is not on the right part. Kamal also discloses wherein if nanorobot is not the right location, the control computer can instruct the nanorobot to move to a different location. A receipt that the nanorobot is not on the right path or in not in the desired location is clearly an indication of a disagreement between the target locations that need to be corrected, i.e. a contention in relation to the target location. Likewise, a receipt of a communication that the nanorobot is on the correct path or in the desired location is clearly a confirmation that there no contention in relation to the robots movement towards or at the target location. 
The claim, nor the specification, further elaborates on the specifics of the claimed contention. A contention by its definition is a disagreement or an assertion. The examiner believes that prior art of record teaches the claimed invention under the extremely broad scope of any and all possible indication that is no contentions that may exist in the claimed data collection system. A confirmation that things are right on track, 
With respect to claim 7, the applicant further argues that an indication is moving the correct direction is not equivalent to receiving a confirmation at there is not contention for the one or more types of sensors. The examiner respectfully disagrees. As discussed above the receipt that everything is on track, i.e. nanorobot is on the right path, falls under the broad scope of a confirmation that there is no contention. The nanorobot is type of sensor, i.e. one or more types of sensors. Thus the previously discussed receipt of a confirmation that is no contention is a receipt that there is no contention for the one or more types of sensors. The applicant is free to narrow the claimed confirmation to overcome the prior art of record should the applicant’s confirmation of not contention differ from the prior art of record.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865